Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed 1/7/2022 which amends claims 1 and 24, cancels claims 11-13 and 17-22, and adds new claims 30-33 has been entered.  Claims 2 and 8 were canceled by the amendment filed 2/10/2021. Claims 1, 3-7, 9-10, 14-16 and 23-33 are under examination. 
The references cited in the IDS filed 1/7/2022 have been considered by Examiner.
                 EXAMINER' S AMENDMENT
              An Examiner' s Amendment to the record appears below. Should the change and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than payment of the Issue Fee. Authorization for this Examiner' s Amendment was given in communication with Janice Kugler Deyoung on 2/8/2022. Applicants agreed the Examiner’s  proposed amendment to claims 1, 3-5, 9, 26, 28, 32 and 33, and indicated the cancellation of claim 14. Applicant was contacted on 2/9/2022 again to further amend the claims 1, 3 and 4 by changing the formate of the members of the Markush group in each of the claims; e.g., change “R28A, E, or Q “ to “R28 to A, E, or Q”.
         
          Claim 1 (Currently amended).  A fusion protein comprising a Cas9-like nickase (nCas9) linked to an engineered variant human apolipoprotein B mRNA editing enzyme catalytic subunit 3A (hAPOBEC3A) deaminase, with an optional intervening linker, wherein the engineered variant hAPOBEC3A deaminase has at least 85% sequence identity to SEQ ID NO:57 and comprises one or more mutations selected from R28 to A, E, or Q; K30 to A, E, Q, N, R, D, H, or S; N57 to A, G, D, E, K, Q, or 8; K60 to A, D, E, to R, K, N, Q, H, or S of SEQ ID NO:57.

Claim 3 (Currently amended). The fusion protein of claim 1, wherein the engineered variant hAPOBEC3A deaminase comprises one or more mutations selected from selected from R28 to A, E, or Q; K30 to A, E, or Q; N57 to A, G, D, E, K, Q, or S; K60 to A, D, E, to R, K, N, Q, H, or S.

Claim 4 (Currently amended). The fusion protein of claim 1, wherein the engineered variant hAPOBEC3A deaminase comprises (i) one or more mutations selected from R28 to A, E, or Q; N57 to A, G, D, E, K, Q, or S; K60 to A, D, E, to R, K, N, Q, H, or S and (ii) a mutation at K30 to E, Q, N, R, D, H, or S.

Claim 5 (Currently amended). The fusion protein of claim 1, wherein the engineered variant hAPOBEC3A deaminase comprises a mutation at further comprises the mutation at K60 to A, D, E, N or Q.

Claim 9 (Currently amended). The fusion protein of claim 5, comprising one or more of a mutation of N57Q or K60D; and optionally also a mutation of Y130 to F.

Cancels claim 14.

Claim 26 (Currently amended). The fusion protein of claim 9, wherein the engineered variant hAPOBEC3A deaminase comprises one or both of a N57Q mutation or a K60D mutation; and also a Y130F mutation.

Claim 28 (Currently amended). A fusion protein comprising a Cas9-like nickase (nCas9) linked to an engineered variant human apolipoprotein B mRNA editing enzyme catalytic subunit 3A (hAPOBEC3A) deaminase, with an optional intervening linker, wherein the engineered variant hAPOBEC3A deaminase has at least 80% sequence identity to SEQ ID NO:57 and comprises: (i) one or more mutations R28 to A, E, or Q; K30 to A, E, Q, N, R, D, H, or 8; N57 to A, G, D, E, K, Q, or S; K60 to A, D, E, to R, K, N, Q, E, H, or S of SEQ ID NO:57; and (ii) a mutation Y130A or Y130F.
Claim 32 (Currently amended). The fusion protein of claim 1, wherein the engineered variant hAPOBEC3A deaminase comprises one or more mutations selected from selected from N57 to A, G, D, E, K, Q, or S.
Claim 33 (Currently amended). The fusion protein of claim 28, wherein the engineered variant hAPOBEC3A deaminase comprises one or more mutations selected from selected from N57 to A, G, D, E, K, Q, or S.
	                          Reasons withdrawn
The 112(d) rejection of claim 24 is withdrawn in light of the amendment of claim 24.
The 102 rejection of claims 1, 3, 15-16 and 24-25 by US20170121693 as evidenced by US 20190093128 is withdrawn in light of the amendment of claim 1.

  		      Reasons allowed 
   	The closest prior art is US20170121693 (‘693) which teaches a fusion protein comprising a Cas9 nickase and a cytidine deaminase APOBEC3B. The amino acid sequence of APOBEC3B has 82.9% sequence identity to instant SEQ  ID NO:57 and comprises amino acid substitution K30Q. However, ‘693 does not reasonably teach or suggest the fusion protein A which structurally differs from “APOBECB” in the amino acid sequence and additionally requires the specific amino acid substitution(s) set forth in the claim 1 filed 1/7/2020.  Upon searching for the mutation(s) of the “hAPOBEC3A” (a human “APOBEC3A”), Examiner found the art (Henry cited as ref “U” in PTO_892) which teaches an APOBEC3A variant comprising K60R (which reads on “K60R” in the recitation “…K60A, D, E, R…” of claim 1) wherein the amino acid sequence of said APOBEC3A variant has 87.5% sequence identity to instant SEQ ID NO:57 (claim 1). The combination of the teachings of ‘693 and Henry thus would render the claimed fusion protein of claim 1 obvious. However, except for the “K60R”, the art does not reasonably teaches or suggest any substitutions (recited in the claim 1) within the sequence of a hAPOBEC3A which has at least 85% sequence identity to instant SEQ ID NO:57 to arrive at the claimed fusion protein of the claim 1. Thus, Examiner has amended the claims to delete the substitution “K60R”from the claims (see the above Examiner’s amendment) so that the claims are not obvious over the prior art. 
 
Therefore, claims 1, 3-7, 9-10, 15-16 and 23-33 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
       

/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656
February 7, 2021
/SCARLETT Y GOON/QAS, Art Unit 1600